DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 1-18 are pending in the application.  Claims 1, 4, 10, 11, and 13 have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 7-12, and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldfarb et al. (US 2008/0195041 A1) (“Goldfarb”) in view of Kim et al. (US 2008/0125720 A1) (“Kim”).
Regarding claims 1 and 2, Goldfarb discloses (Figures 1-11) a method of dilating a region of a patient's nasal sinus system, the method comprising: receiving a first sinus dilation instrument configured for accessing the region of the patient's nasal sinus system, the first sinus dilation instrument including: a handle (48), a rigid probe (40a/40b/40c/40d/40e/40f) extending distally from the handle, the rigid probe defining: a proximal end attached to the handle (Figure 6), a distal tip opposite the proximal end (Figure 6), a curved segment between the proximal end and the distal tip (Figure 2; paragraph 0045), a balloon (14) secured to the rigid probe adjacent the distal tip (Figure 6), an inflation path (22) fluidly connected to an interior of the balloon- 32 -PATENTM190.521.103 / C00003099.USOICON; inserting the distal tip through a naris of the patient with the balloon in a deflated arrangement (paragraph 0080); pushing the distal tip along the nasal sinus system of the patient to a target site (paragraph 0082), wherein the step of pushing includes reviewing images generated by an image guidance system and indicative of a location of the balloon relative to the patient's nasal sinus system (paragraph 0082); inflating the balloon to dilate the target site (paragraph 0083); deflating the balloon after dilating the target site (paragraph 0084); and removing the first sinus dilation instrument from the patient (paragraph 0085); wherein the step of receiving a first sinus dilation instrument includes: selecting the first sinus dilation instrument from a set of sinus dilation instruments including the first sinus dilation instrument, a second sinus dilation instrument, and a third sinus dilation instrument; wherein the second and third sinus dilation instruments each include a rigid probe (40a-40f) forming a curved segment; and further wherein the curved segment differs for each of the first-third sinus dilation instruments (Figure 2).
	However, Goldfarb fails to disclose a connector associated with the handle and configured to be electronically coupled to an image guidance system and an electronic identifier device electronically coupled to the connector and programmed to generate a signal indicative of an instrument identification assigned to the first sinus dilation instrument and corresponding with a region of a patient's sinus system the first sinus dilation instrument is configured to access and treat with the balloon, the instrument identification selected from the group consisting of a frontal sinus instrument, a maxillary sinus instrument, and a sphenoid sinus instrument, wherein the second and third sinus dilation instruments each include an electronic identifier device programmed to generate a signal indicative of an instrument identification assigned to the corresponding sinus dilation instrument, and wherein the instrument identification assigned to the first-third sinus dilation instruments differs and is recognized by the image guidance system.
	In the same field of endeavor, Kim teaches (Figures 1-5C) a connector (10) associated with a handle (connects to a handle) of a sinus dilation instrument and configured to be electronically coupled to an image guidance system of the type to allow for a display of a position of the sinus dilation instrument relative to a pre-operative image of the patient's anatomy (paragraph 0002). Kim teaches that the connector can be used as an accessory to the InstaTrak 3500 Plus and ENTrak (paragraph 0035).  Kim teaches an electronic identifier device electronically coupled to the connector and programmed to generate a signal indicative of an instrument identification assigned to the first sinus dilation instrument and corresponding with a region of a patient's sinus system the first sinus dilation instrument is configured to access and treat with the balloon (paragraph 0029).  Kim teaches that the IGS system may be programmed to make adjustments (e.g., software or computational adjustments) in response to the signal indicia. Such indicia are in the form of unique magnetic field(s).  The unique identifying magnetic field is sensed by the electromagnetic navigation element (12) and communicated to the IGS system which is programmed to determine, on the basis of such information, the particular type of instrument that is (or will be) attached (paragraph 0029).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Goldfarb to include a connector associated with the handle and configured to be electronically coupled to an image guidance system and an electronic identifier device electronically coupled to the connector and programmed to generate a signal indicative of an instrument identification assigned to the first sinus dilation instrument and corresponding with a region of a patient's sinus system the first sinus dilation instrument is configured to access and treat with the balloon, the instrument identification selected from the group consisting of a frontal sinus instrument, a maxillary sinus instrument, and a sphenoid sinus instrument, wherein the second and third sinus dilation instruments each include an electronic identifier device programmed to generate a signal indicative of an instrument identification assigned to the corresponding sinus dilation instrument, and wherein the instrument identification assigned to the first-third sinus dilation instruments differs and is recognized by the image guidance system, as taught by Kim.  This modification would allow the position and/or the trajectory of the distal end of the first/second/third sinus dilation instrument to be calibrated to an IGS system such as the InstaTrak surgical image guidance system, such that the surgeon is able to view the precise position of each instrument relative to the surrounding anatomical structures shown on a tomographic scan (Kim, paragraphs 0002 and 0030).
Regarding claim 3, Goldfarb in view of Kim teaches (Goldfarb, Figure 2) that the first sinus dilation instrument is configured to access a frontal sinus via a naris of the patient, the second sinus dilation instrument is configured to access a maxillary sinus via a naris of the patient, and the third sinus dilation instrument is configured to access a sphenoid sinus via a naris of the patient (Goldfarb, paragraphs 0044, 0045, 0086, claim 92).
Regarding claim 7, Goldfarb in view of Kim teaches that the target site is a frontal sinus (Goldfarb, paragraphs 0044, 0045, 0086, claim 92).
Regarding claim 8, Goldfarb in view of Kim teaches that the target site is a maxillary sinus (Goldfarb, paragraphs 0044, 0045, 0086, claim 92).
	Regarding claim 9, Goldfarb in view of Kim teaches that the target site is a sphenoid sinus (Goldfarb, paragraphs 0044, 0045, 0086, claim 92).
Regarding claim 10, Goldfarb discloses (Figures 1-11) a method of dilating a region of a patient's nasal sinus system, the method comprising: providing a set of sinus dilation instruments (Figure 2) including a first sinus dilation instrument and a second sinus dilation instrument; selecting a first sinus dilation instrument; wherein the first sinus dilation instrument includes: a handle (48), a rigid probe (40a/40b/40c/40d/40e/40f) extending distally from the handle, the rigid probe defining: a proximal end attached to the handle (Figure 6), a distal tip opposite the proximal end (Figure 6), a curved segment between the proximal end and the distal tip (Figure 2; paragraph 0045), a balloon (14) secured to the rigid probe adjacent the distal tip (Figure 6), an inflation path (22) fluidly connected to an interior of the balloon; selecting the first sinus dilation instrument;- 35 -PATENTM190.521.103 / C00003099.USOICON inserting the distal tip through a naris of the patient with the balloon of the first sinus dilation instrument in a deflated arrangement (paragraph 0080); pushing the distal tip of the first sinus dilation instrument along the nasal sinus system of the patient to a target site (paragraph 0082), the target site selected from the group consisting a frontal sinus, a maxillary sinus, and a sphenoid sinus (paragraphs 0044, 0045, 0086, claim 92); wherein the step of pushing includes reviewing images generated by an image guidance system and indicative of a location of the balloon of the first sinus dilation instrument relative to the patient's nasal sinus system (paragraph 0082); inflating the balloon of the first sinus dilation instrument to dilate the target site (paragraph 0083); deflating the balloon of the first sinus dilation instrument after dilating the target site (paragraph 0084); and removing the first sinus dilation instrument from the patient (paragraph 0085).
	However, Goldfarb fails to disclose a connector associated with the handle and configured to be electronically coupled to an image guidance system, and an electronic identifier device electronically coupled to the connector and programmed to generate a signal indicative of an instrument identification assigned to the first sinus dilation instrument, wherein the second sinus dilation instrument includes an electronic identifier device-34-PATENT M190.521.103 / C00003099.USOICONprogrammed to generate a signal indicative of an instrument identification assigned to the second sinus dilation instrument, the instrument identification of the first sinus dilation instrument differing from the instrument identification assigned to the second sinus dilation instrument.  Goldfarb fails to disclose electronically coupling the connector of the first sinus dilation instrument to an image guidance system, wherein the image guidance system is programmed to automatically recognize the instrument identification of the first sinus dilation instrument as well as spatial parameters of the first sinus dilation instrument.
	 In the same field of endeavor, Kim teaches (Figures 1-5C) a connector (10) associated with a handle (connects to a handle) of a sinus dilation instrument and configured to be electronically coupled to an image guidance system of the type to allow for a display of a position of the sinus dilation instrument relative to a pre-operative image of the patient's anatomy (paragraph 0002). Kim teaches that the connector can be used as an accessory to the InstaTrak 3500 Plus and ENTrak (paragraph 0035).  Kim teaches an electronic identifier device electronically coupled to the connector and programmed to generate a signal indicative of an instrument identification assigned to the sinus dilation instrument and corresponding with a region of a patient's sinus system the sinus dilation instrument is configured to access and treat with the balloon (paragraph 0029).  Kim teaches that the IGS system may be programmed to make adjustments (e.g., software or computational adjustments) in response to the signal indicia. Such indicia are in the form of unique magnetic field(s).  The unique identifying magnetic field is sensed by the electromagnetic navigation element (12) and communicated to the IGS system which is programmed to determine, on the basis of such information, the particular type of instrument that is (or will be) attached (paragraph 0029).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Goldfarb to comprise: a connector associated with the handle and configured to be electronically coupled to an image guidance system; an electronic identifier device electronically coupled to the connector and programmed to generate a signal indicative of an instrument identification assigned to the first sinus dilation instrument; the second sinus dilation instrument to include: an electronic identifier device-34-PATENT M190.521.103 / C00003099.USOICONprogrammed to generate a signal indicative of an instrument identification assigned to the second sinus dilation instrument, the instrument identification of the first sinus dilation instrument differing from the instrument identification assigned to the second sinus dilation instrument, and coupling the connector of the first sinus dilation instrument to an image guidance system, wherein the image guidance system is programmed to automatically recognize the instrument identification of the first sinus dilation instrument as well as spatial parameters of the first sinus dilation instrument, as taught by Kim.  This modification would allow the position and/or the trajectory of the distal end of the first/second sinus dilation instrument to be calibrated to an IGS system such as the InstaTrak surgical image guidance system, such that the surgeon is able to view the precise position of each instrument relative to the surrounding anatomical structures shown on a tomographic scan (Kim, paragraphs 0002 and 0030).
Regarding claim 11, Goldfarb in view of Kim teaches (Goldfarb, Figure 2) that of set of sinus dilation instruments includes a third sinus dilation instrument.
Regarding claim 12, Goldfarb in view of Kim teaches (Goldfarb, Figure 2) the first sinus dilation instrument is configured to access a frontal sinus via a naris of the patient, the second sinus dilation instrument is configured to access a maxillary sinus via a naris of the patient, and the third sinus dilation instrument is configured to access a sphenoid sinus via a naris of the patient (Goldfarb, paragraphs 0044, 0045, 0086, claim 92).
Regarding claim 16, Goldfarb in view of Kim teaches that the target site is a frontal sinus (Goldfarb, paragraphs 0044, 0045, 0086, claim 92).
Regarding claim 17, Goldfarb in view of Kim teaches that the target site is a maxillary sinus (Goldfarb, paragraphs 0044, 0045, 0086, claim 92).
	Regarding claim 18, Goldfarb in view of Kim teaches that the target site is a 0030 sphenoid sinus (Goldfarb, paragraphs 0044, 0045, 0086, claim 92).
Claims 4, 5, 13, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldfarb et al. (US 2008/0195041 A1) (“Goldfarb”) in view of Kim et al. (US 2008/0125720 A1) (“Kim”) as applied to claims 1 and 10 above, and further in view of Chang et al. (US 2006/0004286 A1) (“Chang”).
Regarding claims 4 and 5, Goldfarb in view of Kim teaches a tracking device (Kim, paragraph 0035).  However, Goldfarb in view of Kim fails to teach that during the step of pushing the distal tip along the nasal sinus system of the patient to a target site, the tracking device tracks movement and positioning of the balloon.  The combined teaching further fails to teach that the tracking device includes an electromagnetically detectable receiver coil that generates tracking information for display by the image guidance system.
In the same field of endeavor, Chang teaches (Figures 4-4B) a sinus dilation instrument that comprises a tracking device that includes an electromagnetically detectable receiver coil (16), wherein during the step of pushing the distal tip end along the nasal sinus system of the patient to a target site, the tracking device tracks movement and positioning of the balloon (paragraphs 0081).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method taught by Goldfarb in view of Kim to further comprise an electromagnetically detectable receiver coil that generates tracking information for display by the image guidance system and tracking movement and positioning of the balloon during the step of pushing the distal tip end along the nasal sinus system of the patient to a target site, as taught by Chang.  This modification would provide an accurate real time indication of the positioning and movement of the balloon during the treatment procedure (Chang, paragraph 0019).
Regarding claims 13 and 14, Goldfarb in view of Kim teaches a tracking device (Kim, paragraph 0035).  However, Goldfarb in view of Kim fails to teach that during the step of pushing the distal tip end along the nasal sinus system of the patient to a target site, the tracking device tracks movement and positioning of the balloon.  The combined teaching further fails to teach that the tracking device includes an electromagnetically detectable receiver coil that generates tracking information for display by the image guidance system.
In the same field of endeavor, Chang teaches (Figures 4-4B) a sinus dilation instrument that comprises a tracking device that includes an electromagnetically detectable receiver coil (16), wherein during the step of pushing the distal tip end along the nasal sinus system of the patient to a target site, the tracking device tracks movement and positioning of the balloon (paragraphs 0081).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method taught by Goldfarb in view of Kim to further comprise an electromagnetically detectable receiver coil that generates tracking information for display by the image guidance system and tracking movement and positioning of the balloon during the step of pushing the distal tip end along the nasal sinus system of the patient to a target site, as taught by Chang.  This modification would provide an accurate real time indication of the positioning and movement of the balloon during the treatment procedure (Chang, paragraph 0019).

Claims 6 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldfarb et al. (US 2008/0195041 A1) (“Goldfarb”) in view of Kim et al. (US 2008/0125720 A1) (“Kim”) as applied to claims 6 and 15, respectively, above, and further in view of Keith et al. (US 2008/0172033 A1).
Regarding claims 6 and 15, Goldfarb in view of Kim teaches the invention substantially as claimed.  However, the combined teaching fails to teach that a spatial location of the balloon relative to the curved segment is fixed.
In the same field of endeavor, Keith teaches (Figures 7A-10D) a sinus dilation instrument including: a handle (84), a rigid probe (82) extending distally from the handle, the probe defining: a proximal end attached to the handle, a distal tip (88a) opposite the proximal end, a curved segment (88) between the proximal end and the distal tip, a balloon (86) secured to the rigid probe adjacent the distal tip, wherein a spatial location of the ball relative to the curved segment is fixed; and an inflation path (90) fluidly connected to an interior of the balloon (via 83).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the sinus dilation instrument taught by Keith in view of Kim to comprise the balloon secured to the rigid probe adjacent the distal tip, wherein a spatial location of the ball relative to the curved segment is fixed, as taught in the configuration of Keith.  This modification allows the probe to have a curved distal tip while at the same time minimizing any added length that projects distally to the main body of the balloon (Keith, paragraph 0128).

Response to Arguments
Applicant's arguments filed 5/2/22 have been fully considered but they are not persuasive.  Regarding independent claims 1 and 10, the Applicant has argued that in the Kim teaching reference, absent a fixed spatial relationship between the distal end of the guide catheter (14) and the adapter device (12), any guidance information that might be provided relative to the location of the distal end of the guide catheter is simply irrelevant and it is impossible to “track” the location of the distal end based on the information obtained.  The Applicant has further argued that the Goldfarb reference does not provide a fixed spatial relationship between the balloon (14) and handle (48), and thus providing IGS tracking of a connector at the handle would in no way allow a user to “track” the balloon or distal end of the device during delivery/use.  The Applicant contends that the stated motivation for modifying Goldfarb in view of Kim is incorrect and would not be achieved.  Further, the position of the balloon would not be known to conduct the claimed steps of the method of claim 1.
The Examiner respectfully disagrees.  The claim as currently written requires “a balloon secured to the rigid probe adjacent the distal tip” and “wherein the step of pushing includes reviewing images generated by the image guidance device system and indicative of a location of the balloon relative to the patient’s nasal sinus system.”  There is no requirement that the balloon is fixedly secured to the rigid probe such that a fixed spatial relationship exists between the balloon and the rigid probe as the Applicant argues.  Goldfarb discloses that the rigid probe (40a-40f) is rigid (paragraph 0045) and is inserted and advanced to a position that is within or near the ostium (paragraph 0066).  Then, the balloon (14) which is slidably secured (Figures 4-6) to the rigid probe (40a-40f) is advanced through the rigid probe to a position adjacent the distal tip of the rigid probe and within the sinus ostium (paragraph 0068).  Therefore, knowing the location of the distal end of the rigid probe (within the ostium) would provide indication of the location of the balloon.
Kim similarly teaches a guide catheter (14) with a catheter shaft (16) that is of substantially fixed size and shape (akin to the rigid probe disclosed by Goldfarb) such that the spatial relationship of the distal end (DE) to the proximal end (PE) is known.  Kim also teaches that the medical device can be a stiff member with a dilatation balloon on the distal end or can be hollow to allow passage of other medical devices therethrough (paragraph 0022; claims 21-24; akin to the balloon disclosed by Goldfarb).  Kim teaches that the fixed spatial relationship of the distal end of the guide catheter enables the IGS system to track the location of the distal end of the guide catheter within the body of a human or animal subject (paragraph 0022).  Like Goldfarb, Kim also teaches that the distal end of the guide catheter is inserted through a nostril of the subject and positioned adjacent an opening in a paranasal sinus of the subject (claims 23-24).  Kim teaches that the location of the guide catheter is indicative of a location of the balloon relative to the patient’s nasal sinus system, as the guide catheter is positioned adjacent a sinus opening, and the balloon is positioned to treat (dilate) the sinus opening.
Therefore, modifying the instrument and method of Goldfarb to include the connector and electronic identifier device taught by Kim would allow the position and/or the trajectory of the distal end of the first/second sinus dilation instrument to be calibrated to an IGS system such as the InstaTrak surgical image guidance system, such that the surgeon is able to view the precise position of each instrument relative to the surrounding anatomical structures shown on a tomographic scan (Kim, paragraphs 0002 and 0030).  Kim teaches that the known position of the distal end of the guide catheter within a sinus opening is indicative of the location of the balloon, since the balloon is advanced to a position adjacent the distal end of the guide catheter to dilate the sinus opening.  Modifying Goldfarb to include the connector and electronic identifier device taught by Kim will similarly allow the distal end of the rail within a sinus opening to indicate the location of the balloon within the ostium.  
For these reasons, the Examiner maintains that claims 1 and 10 are unpatentable over the disclosure of Goldfarb as modified by the teachings of Kim.  The Examiner suggests further defining the connection of the balloon to the rigid probe.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        August 1, 2022